TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00575-CV
NO. 03-06-00576-CV


Toby Contreras Bear and Leonardo Delgado d/b/a Delgado Bail Bonds, Appellants

v.

State of Texas, Appellee




FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NOS. 2005-CV-608 & 2005-CV-619, (1) HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	In May 2004, Toby Contreras Bear was arrested for failure to identify himself and
driving with a suspended license.  He posted two $1,000 bonds issued by Leonardo Delgado d/b/a
Delgado Bail Bonds. (2)  In September 2004, Bear failed to appear at a trial setting.  Bear was again
arrested on December 19, 2004, and the cases against him were concluded in February 2005, after
he entered a guilty plea to each charge and was placed on community supervision.  On October 3,
2005, the trial court signed two judgments nisi, reciting the same facts and finding that the State was
entitled to the forfeiture of Bear's bonds.  Delgado was served with notice soon after, and a hearing
was held on April 21, 2006.  On August 24, 2006, the trial court signed two judgments assessing
against Delgado costs for Bear's re-arrest and costs of court.  
	Delgado filed notices of appeal, naming himself and Bear as appellants.  On appeal,
he complains that in effect, no forfeiture occurred because the dispositions occurred before the
signing of the judgments nisi.  The State has filed a letter brief confessing error and conceding that
Delgado is not liable.  See Tex. Code Crim. Proc. Ann. arts. 22.01, .02 (West 1989); Tex. Occ. Code
Ann. § 1704.208 (West 2004); Dees v. State, 865 S.W.2d 461, 463 (Tex. Crim. App. 1993); Telles
Bail Bonds v. State, 911 S.W.2d 820, 822 (Tex. App.--El Paso 1995, pet. ref'd).  We therefore
reverse the judgments and render judgment that Delgado is not liable for costs.

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Reversed and Rendered
Filed:   February 12, 2007
1.   This case involves two causes related to different underlying criminal charges.  The records
reflect that, aside from the criminal charges, the same documents were filed on the same dates,
reciting almost the same facts.  This Court granted appellants' motion to consolidate the appeals.
2.   Although both Bear and Delgado are named as appellants, the judgments being appealed
assess costs against Delgado Bail Bonds, not Bear; the State refers to the style of the case as
"Delgado Bail Bonds v. The State of Texas"; and appellants' brief distinguishes between Bear, called
"Defendant," and Delgado and in the prayer states, "Delgado prays that this Court will rule that the
trial court's order be reversed."  Because Bear is named as an appellant and referred to as an
appellant in the brief, we include him as an appellant in the style of the case.  However, these causes
concern only whether Delgado may be assessed costs due to Bear's failure to appear.